Reasons for Allowance
1.	The following is an examiner’s statement of reasons for allowance:
	Independent claim 1 recites a heat dissipation sheet comprising a first inorganic particles having an average aspect ratio of 2 or less; a second inorganic particles having an average aspect ratio of more than 2; and a binder resin, wherein the heat dissipation sheet having a first surface on one side in a thickness direction and a second surface on the other side in the thickness direction, a content of the second inorganic particles being larger than a content of the first inorganic particles in 100% by volume of a region having a thickness of 15% from the first surface to the second surface, the content of the first inorganic particles in 100% by volume of the region having a thickness of 15% from the first surface to the second surface being larger than the content of the first inorganic particles in 100% by volume of a region having a thickness of 70% from a position 15/100 of the thickness to a position 85/100 of the thickness from the first surface to the second surface.
	Independent claim 12 recites a laminate comprising a thermal conductor; an insulating layer laminated on one surface of the thermal conductor; and a conductive layer laminated on a surface of the insulating layer opposite to the thermal conductor, the insulating layer comprising first inorganic particles having an average aspect ratio of 2 or less, second inorganic particles having an average aspect ratio of more than 2, and a binder resin, the insulating layer having a first surface on one side in a thickness direction and a second surface on. the other side in the thickness direction, a content of the second inorganic particles being larger than a content of the first inorganic particles in 100% by volume of a region having a thickness of 15% from the first surface to the second surface of the insulating layer, the content of the first inorganic particles in 100% by volume of the region having a thickness of 15% from the first surface to the second surface of the insulating layer being larger than the content of the first inorganic particles in 100% by volume of a region having a thickness of 70% from a position 15/100 of the thickness to a position 85/100 of the thickness from the first surface to the second surface of the insulating layer.
	The prior art fails to disclose or render obvious a heat dissipation sheet comprising the combination of a first inorganic particles having an average aspect ratio of 2 or less; a second inorganic particles having an average aspect ratio of more than 2; such that the heat dissipation sheet having a first surface on one side in a thickness direction and a second surface on the other side in the thickness direction, a content of the second inorganic particles being larger than a content of the first inorganic particles in 100% by volume of a region having a thickness of 15% from the first surface to the second surface, the content of the first inorganic particles in 100% by volume of the region having a thickness of 15% from the first surface to the second surface being larger than the content of the first inorganic particles in 100% by volume of a region having a thickness of 70% from a position 15/100 of the thickness to a position 85/100 of the thickness from the first surface to the second surface.
	The claimed heat dissipation sheet containing a first inorganic particles having an average aspect ratio of 2 or less; a second inorganic particles having an average aspect ratio of more than 2; such that a content of the second inorganic particles is larger than a content of the first inorganic particles in 100% by volume of a region having a thickness of 15% from the first surface to the second surface and the content of the first inorganic particles in 100% by volume of the region having a thickness of 15% from the first surface to the second surface being larger than the content of the first inorganic particles in 100% by volume of a region having a thickness of 70% from a position 15/100 of the thickness to a position 85/100 of the thickness from the first surface to the second surface results in enhanced thermal conductivity, 90 degree peel strength, dielectric breakdown strength, and long-term insulation reliability as clearly evidenced by a comparison of Examples 1-14 in the instant application with Comparative Examples 1-5 of the instant application (see Tables 1-4 in paragraphs [0160]-[0163] of the as-filed specification).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504. The examiner can normally be reached Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEEBA AHMED/Primary Examiner, Art Unit 1787